                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


 RYSZARD WALCZAK,
      Plaintiff,

        v.                                             No. 3:18-cv-563 (VAB)

 PRATT & WHITNEY,
      Defendant.


                     RULING AND ORDER ON MOTION TO STRIKE

       Ryszard Walczak (“Plaintiff”), proceeding pro se, filed an employment discrimination

claim against Pratt & Whitney (“Defendant”) under CONN. GEN. STAT. § 46a-60(a)(1) and § 46-

58(a), 42 U.S.C. § 2000e-2, and Section 704(a) of the Civil Rights Act of 1964. Pratt & Whitney

moved to strike paragraph 43 of Mr. Walczak’s Complaint.

       For the following reasons, the Court GRANTS Pratt & Whitney’s motion to strike.

I.     FACTUAL AND PROCEDURAL BACKGROUND

       A.      Factual Allegations

       Mr. Walczak alleges that workplace bullying began in 2011 when he made comments

about the tenth anniversary of the September 11, 2001 terrorist attacks. ECF No. 1, at ¶¶ 13–15.

Mr. Walczak claims that before this date he was never disciplined. Id. at ¶ 12.

       Over the course of his remaining time at Pratt & Whitney, Mr. Walczak claims that he

was bullied and intimidated by his co-workers. Id. at ¶¶ 18–21, 24. Mr. Walczak contends that he

filed more than twenty complaints related to the harassment and offered to transfer both work

locations and shifts to avoid mistreatment. Id. at ¶¶ 22, 23. Mr. Walczak states that one month

prior to his termination a human resources employee threatened him with disciplinary action if

he filed any more complaints. Id. at ¶ 26.

                                                1
       On April 11, 2016, Pratt & Whitney allegedly suspended Mr. Walczak, pending an

investigation of an alleged threat he made to a female co-worker. Id. at ¶ 25. Mr. Walczak

believes that the allegation was fabricated. Id.

       On April 19, 2016, Pratt & Whitney terminated Mr. Walczak. Id. at ¶ 6. In May 2016, his

union filed a grievance on behalf of Mr. Walczak, which went to arbitration. Id. at ¶¶ 29, 30.

       In April 2016, Mr. Walczak also filed complaints to the Equal Employment Opportunity

Commission and the Connecticut Commission on Human Rights and Opportunities based on

retaliation and discrimination related to gender and national origin. Id.at ¶ 45. Both agencies

dismissed Mr. Walczak’s claims. Id. at ¶¶ 46, 48.

       On January 26, 2017, the arbitrator ruled against Mr. Walczak. Id. at ¶ 44.

       B.      Procedural History

       On April 4, 2018, Mr. Walczak filed a Complaint. ECF No. 1. On June 5, 2018, Pratt &

Whitney answered the Complaint and moved to strike Paragraph 43 from the Complaint. ECF

Nos. 13, 14.

       On June 23, 2018, Mr. Walczak objected to the Defendant’s motion to strike paragraph

43 from the Complaint. ECF No. 18.

       On July 9, 2018, Pratt & Whitney replied to Mr. Walczak’s response. ECF No. 20.

II.    STANDARD OF REVIEW

       Under Federal Rule of Civil Procedure 12(f), “[t]he court may strike from a pleading an

insufficient defense or any redundant, immaterial, impertinent, or scandalous matter.” Fed. R.

Civ. P. 12(f). The Second Circuit has held that, when a court evaluates a Rule 12(f) motion, “it is

settled that the motion will be denied, unless it can be shown that no evidence in support of the

allegation [that movant wishes to strike] would be admissible.” Lipsky v. Commonwealth United



                                                   2
Corp., 551 F.2d 887, 893 (2d Cir. 1976); see also Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir.

1988) (“When a complaint does not comply with the requirement that it be short and plain, the

court has the power, on its own initiative or in response to a motion by the defendant, to strike

any portions that are redundant or immaterial”) (citing Fed. R. Civ. P. 12(f))); Hudson's Bay Fur

Sales Canada, Inc. v. Scheflin-Reich, Inc., No. 90-CIV-8026 (RLC), 1991 WL 60377, at *1

(S.D.N.Y. Apr. 8, 1991) (“A motion to strike matter from a complaint as immaterial will be

granted only if no evidence in support of the allegation would be admissible at trial”).

       Motions to strike under Rule 12(f) “are generally disfavored and will not be granted

unless the matter asserted clearly has no bearing on the issue in dispute.” Corr. Officers

Benevolent Ass'n of Rockland Cty. v. Kralik, 226 F.R.D. 175, 177 (S.D.N.Y. 2005); see also

Gierlinger v. Town of Brant, No. 13-CV-00370 AM, 2015 WL 3441125, at *1 (W.D.N.Y. May

28, 2015) (“Because striking a [part] of a pleading is a drastic remedy motions under Rule 12(f)

are viewed with disfavor by the federal courts and are infrequently granted”) (internal quotation

marks omitted). Furthermore, “[t]o the extent that Defendants' aim is to avoid unduly inflaming

and prejudicing the jury,” the court may take into account that “the Complaint will not be

submitted to the jury.” Schutz v. Ne. Mortg. Corp., No. 3:05-CV-423(MRK), 2005 WL 1868888,

at *1 (D. Conn. July 27, 2005) (internal quotation marks omitted).

III.   DISCUSSION

       A complaint must contain “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The “principal function of pleadings under

the Federal Rules is to give the adverse party fair notice of the claim asserted so as to enable him

to answer and prepare for trial.” Salahuddin, 861 F.2d at 42. When a complaint “fails to comply

with these requirements, the district court has the power, on a motion or sua sponte, to dismiss



                                                  3
the complaint or to strike such parts that are redundant or immaterial.” Simmons v. Abruzzo, 49

F.3d 83, 86 (2d Cir. 1995).

       Paragraph 43 of Mr. Walczak’s Complaint states “[a]t the conclusion of the most recent

negotiation session, the employer offered a settlement sum of $80,000.00. I did not accept this

offer because I did nothing wrong to be terminated. Accepting this offer would be like admitting

wrongdoing.” ECF No. 1, at ¶ 43.

       Pratt & Whitney argues that Paragraph 43 should be stricken because the purported

settlement offer is immaterial, inadmissible, and prejudicial. According to Pratt & Whitney, the

reference to a specific settlement offer amount is advanced to establish liability.

       In response, Mr. Walczak further details the process of settlement negotiations and

escalating offers, which he allegedly denied because it would require him to admit wrongdoing.

       Pratt & Whitney replied by further arguing that the Court should strike the use of the

allegations to prove or disprove liability in the Complaint because of their inadmissibility and

potential for prejudice.

       The Court agrees.

       Under Rule 12(f), the party moving to strike “bears a heavy burden” and must show that

“(1) no evidence in support of the allegations would be admissible; (2) the allegations have no

bearing on the issues in the case; and (3) permitting allegations to stand would result in prejudice

to the movant.” Tucker v. Am. Int’l Grp., 936 F. Supp. 2d 1, 16 (D. Conn. 2013) (internal

citations and quotation marks omitted). Pratt & Whitney’s motion satisfies all three of these

requirements.

       First, the allegations in Paragraph 43 of the Complaint would not be admissible.

“[C]onduct or a statement made during compromise negotiations about the claim—except when



                                                  4
offered in a criminal case and when the negotiations related to a claim by a public office in the

exercise of its regulatory, investigative, or enforcement authority,” Fed. R. Evid. 408(a)(2), is not

admissible. Paragraph 43 directly refers to settlement negotiations and a corresponding

settlement offer. Under Rule 408, these settlement discussions cannot be used in the litigation of

this case. See Rein v. Socialist People’s Libyan Arab Jamahiriya, 568 F.3d 345, 351 (2d Cir.

2009) (finding that Rule 408 “essentially forbids a court from basing adverse findings on a

party's concessions in settlement negotiations”). Evidence related to Paragraph 43 therefore

would be inadmissible at trial.

        Second, the allegations in Paragraph 43 have no bearing on the case. Mr. Walczak’s

claims focus on alleged workplace discrimination and retaliation. ECF No. 1, at 1. Both his state

and federal claims relate to his employment, which ended in April 2016. Id. at ¶ 6. The

settlement offer in question, however, allegedly happened in October 2016, after Mr. Walczak

had already been terminated. ECF No. 18, at 2. The alleged compromise offer therefore cannot

be probative of Mr. Walczak’s allegations of discrimination and retaliation or Pratt & Whitney’s

alleged liability.

        Third, permitting the allegations in Paragraph 43 would prejudice Pratt & Whitney. The

“primary purpose of Rule 408 is the ‘promotion of the public policy favoring the compromise

and settlement of disputes’ that would otherwise be discouraged with the admission of such

evidence.’” Manko v. United States, 87 F.3d 50, 54 (2d Cir. 1996) (citing advisory committee

notes). Allowing these irrelevant allegations can only serve to later implicate liability to the jury.

This implication would be unduly prejudicial to Pratt & Whitney’s ability to make its case.

        In sum, there is no basis for Paragraph 43 in Mr. Walczak’s Complaint or in this lawsuit;

this factual allegation should be stricken and an Amended Complaint should be filed without the



                                                  5
factual allegations contained in Paragraph 43. See Salahuddin, 861 F.2d at 42 (“When a

complaint does not comply with the requirement that it be short and plain, the court has the

power, on its own initiative or in response to a motion by the defendant, to strike any portions

that are redundant or immaterial”) (citing Fed. R. Civ. P. 12(f))) .

IV.    CONCLUSION

       For the foregoing reasons, the Court GRANTS Pratt & Whitney’s motion to strike

Paragraph 43.

       Consistent with this ruling, Mr. Walczak is granted leave to file an Amended Complaint

without the factual allegations contained in Paragraph 43 by February 1, 2019.

       SO ORDERED at Bridgeport, Connecticut, this 9th day of January 2019.

                                                      /s/ Victor A. Bolden
                                                      VICTOR A. BOLDEN
                                                      UNITED STATES DISTRICT JUDGE




                                                  6
